In my opinion there was no mutual mistake in this case. At the time of the transaction, the appellants intended to sell, and the respondents intended to purchase, Lots 18 and 17. There were no negotiations based upon the physical features of the property. The appellants had the deed drawn conveying Lots 18 and 17, and at that time undoubtedly intended to convey all of both lots. The fact that they had forgotten that years before they had conveyed six and one-half feet off of one side of Lot 17 does not show a mutual mistake. In order that there be such a mistake, they must at that time have intended to sell Lot 17, less the six and one-half feet, and the appellants must have intended to purchase that lot as diminished. I am unable to agree with the majority opinion and, therefore, dissent. *Page 400